UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES GUERCIO,
                                 Plaintiﬀ,

                   – against –

TRIBOROUGH BRIDGE AND TUNNEL
AUTHORITY a/k/a MTA BRIDGES AND
TUNNELS, METROPOLITAN                                                 ORDER
TRANSPORTATION AUTHORITY,                                        18 Civ. 8838 (ER)
JOSE PINEDA, in his individual and
official capacity, TODD SURATT, in his
individual and official capacity,
CHRISTIAN MEYER, in his individual
and official capacity, JOHN DOES 1–5,
and ABC CORPORATIONS 1–5,
                                 Defendants.


       �e Court having been advised that the parties have reached a settlement in

principle, it is ORDERED that the above-entitled action be and hereby is discontinued,

without costs to either party, subject to reopening should the settlement not be

consummated within thirty (30) days of the date hereof.

       Any application to reopen must be ﬁled within thirty (30) days of this Order;

any application to reopen ﬁled thereafter may be denied solely on that basis. Further, the

parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement
agreement to the Court within the next thirty (30) days with a request that the agreement

be “so ordered” by the Court.


         SO ORDERED.


Dated:    January 21, 2020
          New York, New York

                                                            EDGARDO RAMOS
                                                           U.S. DISTRICT JUDGE




               January 21, 2020




                                            2
